Citation Nr: 0525930	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  02-12 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
service-connected sacroiliitis, sacralization of L5 with 
pseudoarthrosis and degenerative joint disease L5-S1 and 
degenerative disc disease L4-5, lumbosacral strain with L4-5 
disc bulge.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active service from September 1989 to 
September 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The RO granted the veteran's claim and 
increased the evaluation of his service-connected low back 
strain from 10 to 40 percent disabling, effective in June 
2001.  

The Board notes that, in AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  In this case, the veteran expressed 
disagreement with the disability rating assigned by the RO.

During the pending appeal, the veteran requested that his 
claims file be transferred to the Portland RO, as he was a 
resident of Oregon and preferred that the Portland RO handle 
his claim.  Accordingly, the Portland RO currently has 
original jurisdiction of the case.

The Board remanded the claim in August 2003 for additional 
development.  In a supplemental statement of the case issued 
in August 2004, the RO confirmed and continued the 40 percent 
evaluation for service-connected low back strain, with
L4-5 disc bulge, and returned the case to the Board.  

After further appellate review, the Board remanded the claim 
in January 2005 for additional development, to include a VA 
examination and for consideration of the amended regulations 
for evaluating disabilities of the spine.  In a rating 
decision in July 2005 the Appeals Management Center (AMC) 
assigned a 60 percent disability evaluation for sacroiliitis, 
sacralization of L5 with pseudoarthrosis and degenerative 
joint disease L5-S1 and degenerative disc disease L4-5, 
lumbosacral strain with
L4-5 disc bulge, effective from April 13, 2004.  The 
effective date is not an issue on appeal.  

In the January 2005 Remand, the Board noted that, in the 
veteran's notice of disagreement received in January 2002, he 
sought entitlement to service connection for a stomach 
disorder, claimed as secondary to the medication he had been 
taking for his service-connected back disorder.  The Board 
stated that the issue was not in appellate status and the 
Board did not have jurisdiction to adjudicate it, and 
referred the issue to the RO for appropriate action.  In a 
July 2005 deferred rating, the AMC indicated that the veteran 
desired to have the Portland RO handle the claim, and that 
the file would be transferred there after adjudication of the 
present matter.  The AMC also stated that the April 2005 VA 
examiner's statements inferred a claim for a total disability 
rating for compensation based on individual unemployability 
(TDIU), and that development for TDIU would also be directed 
to the Portland RO.


FINDING OF FACT

The veteran's service-connected lumbosacral disorder is not 
shown to be productive of ankylosis of the entire spine or 
associated objective neurologic abnormalities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
sacroiliitis, sacralization of L5 with pseudoarthrosis and 
degenerative joint disease L5-S1 and degenerative disc 
disease L4-5, lumbosacral strain with L4-5 disc bulge are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5295-5293 (as in effect prior 
to Sept. 23, 2002), 68 Fed. Reg. 51,454, et. seq. (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2004)). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim for an 
increased rating for his service-connected back condition was 
received in June 2001.  The RO granted an increased 
evaluation of 40 percent and the veteran disagreed with the 
evaluation assigned.  The Board remanded the claim in August 
2003 for further development.  The Appeals Management Center 
(AMC) sent notice in February 2004 and January 2005 regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence the claimant 
could submit to support his claim, and what information and 
evidence would be obtained by VA.  

The Board acknowledges that the timing of the notice in this 
case regarding entitlement to an increased evaluation for a 
low back disorder was noncompliant with the statutory 
requirement that it should precede the initial RO decision; 
however, the Board finds that this notice error was not 
prejudicial to the appellant.  The proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, VCAA notification letters and Board 
remands, afforded the appellant a meaningful opportunity to 
participate effectively in the processing of his claim, and 
essentially cured the error in the timing of notice.  See 
Mayfield, supra.

Although in a February 2004 letter, the AMC notified the 
appellant of evidence needed for a service connection claim, 
the letter also specifically notified the appellant what the 
evidence must show to establish entitlement to an increased 
evaluation for a service-connected disability.  The AMC 
notified the appellant of three of the four required content 
elements.  He was notified of the information and evidence 
not of record (1) needed to substantiate his claim; (2) that 
VA will seek to provide; and (3) that the claimant is 
expected to provide.  As to the fourth required content 
element, although this notice did not explicitly ask the 
appellant to provide "any evidence in [his] possession that 
pertains" to his claim, 38 C.F.R. § 3.159(b)(1), the notice 
properly conveyed the essence of the regulation.  The AMC's 
February 2004 letter informed him to tell the AMC about any 
additional information or evidence that he wanted the AMC to 
try to secure, that he could obtain records himself and send 
them to the AMC, and to provide the AMC with any evidence or 
information he might have pertaining to his appeal. 

Moreover, in January 2005, the RO again notified the 
appellant as to the evidence needed to grant the claim, what 
it was doing to obtain such evidence, and what the appellant 
needed to do to help VA obtain this evidence.  The RO 
notified the appellant that, if he had any other evidence or 
information that he thought would support his claim, to let 
the RO know.  In addition, the RO specifically notified the 
appellant that "If you have any evidence in your possession 
that pertains to your claim, please send it to us", thus 
explicitly notifying the appellant of the fourth required 
content element.   

In addition, the appellant was advised, by virtue of a 
detailed August 2002 statement of the case and supplemental 
statements of the case issued in April 2004 and August 2004, 
of the pertinent law and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  In his substantive appeal 
received in September 2002, the veteran stated that he did 
not want a BVA hearing.  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

Although not provided with the regulations promulgated as a 
result of the VCAA, the veteran was provided with the 
citation for the regulations and a discussion of the VCAA in 
the January 2005 Remand.  As discussed above, earlier he had 
been provided with notification of the provisions of the VCAA 
and the resultant effect on his claim.  

The Board notes that recent VA outpatient treatment records 
show that the veteran was seen at several appointments for 
testing and for evaluation of his back in June 2005.  In one 
entry there is a statement that the veteran was to be seen by 
neurosurgery the following day.  There does not appear to be 
an entry of this consultation, so we are not certain whether 
the veteran kept the appointment and the record was not 
forwarded to the RO, or whether he did not attend the 
appointment.  Nevertheless, it is not prejudicial to the 
veteran to proceed herein, as the claims file contains 
reports of testing and examination with clinical findings at 
the same time.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the language of VCAA notice by the RO 
constituted harmless error.  It is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.  
The Board notes that, where an increase in a service-
connected disability is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  As discussed in the 
August 2003 remand, in 2002, the evaluation criteria for 
Diagnostic Code (DC) 5293, for intervertebral disc syndrome, 
were amended.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293).  The amendment was 
effective on September 23, 2002.  

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  

Under the old version of Diagnostic Code 5293, a 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to 
Sept. 23, 2002). 

Under the new version of Diagnostic Code 5293, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5293 (effective on and after Sept. 23, 2002).  
Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Under Diagnostic Code 5292, severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5292 (prior to Sept. 26, 2003).  

Under Diagnostic Code 5295, a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 
26, 2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  

Forward flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine warrants a 30 percent evaluation. 

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or combined range of motion of the cervical 
spine limited to not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent evaluation.

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent evaluation.  

The notes to the General Rating Formula are:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis. 



Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined 
under Sec. 4.25.

In addition, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides:

Incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months warrant a 60 
percent evaluation

Incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months warrant a 40 percent evaluation

Incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months warrant a 20 percent evaluation

Incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months warrant a 10 percent evaluation.  

Note (1):  For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).

Where evaluation is based on limitation of motion and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

III.  Factual background

In August 1995 the veteran submitted a claim for entitlement 
to service connection for a back injury that began in July 
1994.  Service medical records showed treatment for muscular 
low back strain following heavy lifting in July 1994, for 
which the veteran was still under treatment at his service 
separation examination.

At a VA Compensation and Pension (C&P) examination in October 
1995, there was limitation of extension with pain and lateral 
flexion to the left with pain.  There was pain on motion of 
rotation reported in both directions.  X-rays showed partial 
sacralization of L5 with disc spaces preserved.  No fracture 
or subluxation was seen.  The diagnosis was low back strain.  
There was also a notation of "probable disc pathology" but 
no neurological abnormality was reported.  An addendum noted 
the low back was a moderate to severe disability.  In a 
December 1995 rating decision, the RO granted service 
connection for low back strain and assigned a 10 percent 
evaluation effective in September 1994.  The RO assigned this 
rating under Diagnostic Code 5295 for characteristic pain on 
motion.  

In June 2001 the veteran sought an increase in his disability 
benefits for his low back disorder.  He later wrote that he 
had been seen at the Walla Walla VA Medical Center, and was 
to have physical therapy.  

Outpatient treatment records from June to August 2001 show 
that the veteran was seen in June 2001 for complaints of low 
back pain, with numbness and tingling into both legs each 
morning when he first got up.  He was referred for physical 
therapy.  After several sessions, a physical therapist noted 
that the veteran's work continued to aggravate his back 
condition and stated that unless he got a different type of 
work that did not require running on concrete floors or 
repetitive lifting and bending, his back was going to be very 
difficult to rehabilitate if it were possible at all.  

At a VA C&P examination in October 2001 the examiner noted 
that a radiologist's impression of a June 2001 X-ray was a 
very slight disk space narrowing at the L5-S1 level, 
otherwise, no acute abnormality was identified.  The examiner 
also commented that the veteran's physical therapist had 
noted the veteran was in constant pain, with his work 
aggravating and increasing the intensity level of the pain.  
A presence of disk involvement was questioned, and the 
therapist thought that more than just a back strain was going 
on with the veteran.  Physical therapy did not appear to be 
aiding the veteran at that time, and further work-up for a 
closer look at his lower back pain was recommended.  The 
physical therapist also indicated that the veteran needed to 
find a job which did not require hard physical labor 
requiring repetitive lifting, twisting, etc.  The veteran had 
reported that he was looking for other work.  


The veteran related the history of his low back injury and 
described his symptoms.  He complained of chronic low back 
pain, rated as being 7-8/10 that was worse when he went to 
work.  He had noticed weakness and stiffness in his back.  He 
complained of fatigability and lack of endurance in his back.  
He used medication for relief of his low back pain.  He 
worked three days a week for 13 hours each day.  
Precipitating factors of his low back pain were the lifting 
and bending associated with his current job as well as 
running across steel plates approximately 60 feet up in the 
air.  He did not notice any limitation of motion during a 
flare up of pain.  He was functionally impaired due to the 
pain, as it tended to slow down his work pace.  He denied any 
use of a brace, cane or crutches.  He had had no surgery.  He 
missed approximately one to two days per month of work due to 
his back pain.  This typically occurred on a Sunday after 
having worked all day on Friday and Saturday.  

Clinical findings showed good alignment of the spine and 
muscular development of the back, and the lower extremities 
were symmetrical in appearance.  Range of motion of the back 
showed right lateral extension to 20 degrees at which point 
he began to have pain over the lumbosacral spine, at the 
proximate L5-S1 level, and in the paraspinal muscles of the 
left lateral back.  Maximum right lateral extension was to 23 
degrees.  Left lateral extension was to 13 degrees, when he 
again had pain in the same location in his left lower back.  
Maximum extension to the left was 25 degrees.  Extension was 
to 8 degrees, at which point he began having back pain in the 
same location as noted above.  Maximum back extension was to 
15 degrees.  He was able to bend forward with his fingers 81/2 
inches from the floor.  

After 12 forward bends, the veteran stated that pain in his 
low back would be a limiting factor to doing more forward 
bends.  After doing the forward bends, no spasms of the low 
back muscles were appreciated.  When he bent forward, there 
was some flattening of the lumbosacral spine.  Hips and 
shoulders were level.  Leg length was symmetrical 
bilaterally.  There was tenderness over the lower aspect of 
the lumbar spine and the upper aspect of the lumbosacral 
spine.  Deep tendon reflexes of the knees and ankles were 
symmetrical.  He was able to heel and toe walk without 
problem.  His gait was upright and steady with no limp 
appreciated.  There was weak resistance to extension and 
flexion in the left leg when compared to the right leg.  The 
straightening of his left to 90 degrees caused only mild pain 
in his lower back.  The radiologist's impression of an MRI 
showed diffuse mild disk bulging at the L4-5 level and that 
there was borderline spinal stenosis at the L3-4 level.  The 
diagnosis was chronic low back strain.  The MRI did not 
elucidate the cause of numbness that radiated down the 
veteran's left leg.

In an October 2001 rating decision, the RO assigned a 40 
percent evaluation effective June 2001 for low back strain, 
L4-5 disc bulge, under Diagnostic Codes (DCs) 5295-5293.  

Additional VA outpatient treatment records show the veteran 
was seen for complaints of chronic back pain.  In December 
2001 he reported working for a distribution center of a 
retail store lifting things all day.  In January 2002 he had 
full range of motion of his lumbar spine without pain.  The 
assessment was chronic low back pain.  

The veteran was scheduled for a consultation to see whether 
neurosurgery might alleviate his back pain.  When seen in 
December 2001 the veteran related the original injury, 
symptoms and treatment.  He had sought further attention 
because his symptoms had increased.  The main problem was the 
back pain and in addition, numbness in both legs, weakness of 
the left lower extremity, and had cramps at times at the 
bottom of both legs.  He had difficulty walking and trouble 
with his sleep due to the back pain.  

The pertinent clinical findings showed range of motion at the 
lumbosacral level of flexion of 45 degrees with back pain and 
no reversal of the lumbar lordosis.  Extension was 0 degrees 
with severe back pain.  Lateral flexion was 30 degrees right 
and 25 degrees left with rotation 40 degrees bilaterally.  He 
had low back pain with straight leg raising bilaterally but 
negative Lasegue's test and no Patrick's test abnormalities.  
There was limitation of range of motion at the left hip 
because it caused low back pain.  There was no crepitation 
and no other joint motion discomfort.  He had tenderness of 
the midsacrum, the left lumbosacral area, and the sacroiliac 
area to mild touch and palpation.  There was muscle tightness 
in the paravertebral muscles in the lumbar area particularly 
on the left more than the right.  


The examiner noted that previous records showed straight leg 
raising was only 20-30 degrees on the left, whereas it was 50 
and 60 degrees at the examination.  He also noted the 
physical therapist's comments.  In addition, he noted that 
very slight disk space narrowing of L5-S1 was shown in June 
2001.  Other findings were normal deep tendon reflexes, 
bilaterally; no significant muscle atrophy, normal muscle 
tone in the lower extremities, give-way weakness in the left 
lower extremity was normal and decreased perception to pin 
prick in the left calf but nowhere else.  His posture, 
Trendelenburg's test and Romberg's testing were normal.  Heel 
walking and toe walking were done without drop off and tandem 
walking was done without ataxia.  He did get up from a chair 
with back pain but did not need to push himself up.  The 
physician reported that there was no objective evidence of 
neurological disturbance of function.  

The neurosurgeon's review of the MRI scan films from October 
2001 found that the bony structures demonstrated no unusual 
features except for a mild narrowing of the disk at L5-S1 
with desiccation and degenerative changes.  There was a disk 
bulge at that level with smaller disk bulges centrally at L3-
4 and L4-5.  Foraminal stenosis was not demonstrated at any 
level.  There was no evidence of a tethered cord, no obvious 
cysts and no significant lumbar recess syndrome.  The 
impression was lumbosacral pain, sacroiliitis, and history of 
injury.  The examiner found no evidence of objective 
neurological disturbance of function and his MRI scan was 
benign.  He did not have a surgical lesion.  The examiner 
felt that it was not appropriate to perform electrodiagnostic 
tests.  A bone scan was recommended.  If there was evidence 
for a sacroiliitis on the left side, then this could very 
well give the radiation of symptoms that he had.  

In January 2002, a VA physician noted that the consultant 
provisionally diagnosed possible sacroiliitis, found nothing 
surgical, and stated that the MRI was benign.  A bone scan 
was suggested to look at the lumbar and SI joints.  An April 
2002 addendum reflects that a bone scan showed inflammation 
of the joints in the lower back, consistent with symmetric 
sacroiliitis.  




VA outpatient treatment records show that he was seen in June 
2002 for follow-up of chronic back pain.  The VA examiner 
noted that the neurosurgery consultation, the MRI, and a bone 
scan indicated there was nothing surgically wrong with his 
back but sacroiliitis.  He continued to complain of his left 
lower extremity falling asleep.  He was to start a different 
job with less lifting the following week.  He could flex to 
within 6 inches of touching his toes.  His deep tendon 
reflexes were 1+ at both knees, straight leg raising was 
negative, and there was left paralumbar tenderness.  The 
assessment was sacroiliitis.  

He complained of chronic back pain in October 2002.  He 
denied radiation of the back pain.  He was able to walk and 
sit but climbing and jumping at work increased his pain.  He 
had had no back surgery.  His back was tender to palpation 
with spasm.  The impression was degenerative disc disease.  
He requested a renewal of a note stating that he had a back 
problem and would be missing work.  

Dr. D.G.T. wrote in September 2003 that he had injected the 
veteran's low back with steroids for arthritis based on his 
appearance and symptoms.  This was to improve his pain and 
mobility.  

VA outpatient treatment records from the Portland VA Medical 
Center show that the veteran was referred in June 2003 to a 
rheumatology clinic because of chronic back pain and a 
finding of sacroiliitis on bone scan.  His history and 
symptoms were not suggestive of an underlying 
spondyloarthropathy and by report his HLA B-27 antigen was 
negative.  An x-ray done the day of examination showed 
essentially normal sacroiliac joints, with no evidence of 
inflammation.  The X-ray did possibly show some degenerative 
joint disease diffusely.  The examiner thought it was very 
unlikely that the veteran had inflammatory sacroiliitis or a 
spondyloarthropathy.  After examination, the assessment was 
low back pain.  The examiner commented that the veteran's 
symptoms appeared most consistent with mechanical low back 
pain, with or without a radiculopathy.  His examination was 
not consistent with any neurological compromise, although he 
gave a good story for it.  He did not have evidence of 
inflammatory back pain.  


A bone scan in June 2003 had findings consistent with 
subacute sacroiliitis with mineral phase bone remodeling 
activity but no evidence of acute inflammation.  

The veteran was seen by a neurosurgeon in April 2004, who 
reported clinical findings including Waddell signs.  The 
impression was chronic low back pain and chronic radicular 
pain.  He had not been helped with anything but electric 
stimulation and heat on his back.  Surgery was not 
recommended.

He was seen for several more visits at a VA rheumatology 
clinic, and an entry record in May 2004 refers to the earlier 
outpatient visits in 2003 and 2004 and summarized that the 
veteran had sacralization of L5 with subsequent development 
of pseudoarthrosis of L5-S1 with evidence of active bone 
turnover by bone scan and severe sclerosis and degenerative 
arthritis of L5-S1 pseudoarthrosis.  It was not believed that 
the veteran had ankylosing spondylitis.  The treatment 
recommended was the usual treatment of chronic low back pain 
with analgesics, physical therapy, and the like.  

At a VA C&P examination in April 2005 the veteran complained 
of pain at rest that was worse with activity, and of 
weakness, stiffness, swelling, instability, and lack of 
endurance in the lumbosacral spine.  He had flare-ups of pain 
with certain types of activity.  He also experienced sciatica 
with muscle spasm, bilaterally, left worse than right.  The 
use of a back brace over the prior year had helped to reduce 
the back pain, and he was also using a TENS unit.  The VA 
examiner summarized the previous medical treatment.  

The veteran reported his employment history and stated that 
he had been unable to manage his last job because of his back 
disability.  He had taken a leave of absence and then was 
fired.  The examiner felt that the veteran was incapacitated 
and as a result had been unable to obtain or maintain gainful 
employment.  The examiner noted that he had reviewed the 
veteran's claim file.  


The veteran experienced tenderness of the spine to fist 
percussion, starting at L4 and continuing to L5-S1.  He also 
had tenderness in the left paraspinal area at the level of 
L5-S1 and over the sacroiliac joints bilaterally.  The 
examiner was not able to palpate a knot/swelling that the 
veteran described.  Range of motion findings of the 
lumbosacral spine showed limitation of motion with pain for 
active and passive movement; less for movement against 
pressure and the pain worsened.  The pain experienced with 
these movements was to the left of the midline at the L5-S1 
level.  Extension of the lumbosacral spine was 25 out of 30 
degrees with pain at the end of the range of motion for both 
active and passive movement; movement against pressure was 
less than 10/30 degrees with increased pain.  Left lateral 
flexion was 25/30 with pain at the end of the range of motion 
for both active and passive movement; movement against 
pressure was less than 10/30 degrees with increased pain.  
Left lateral rotation was 35/45 degrees with minimal pain at 
the end of the range of motion for both active and passive 
movement; movement against pressure was less than 10/45 
degrees with increased pain.  

Right lateral flexion was 25/30 with pain at the end of the 
range of motion for both active and passive movement; 
movement against pressure was less than 10/30 degrees with 
increased pain.  Right lateral rotation was 30/45 degrees 
with minimal pain at the end of the range of motion for both 
active and passive movement; movement against pressure was 
less than 10/45 degrees with increased pain.  

Forward flexion of the lumbosacral spine was 36/90 with pain 
in the left paraspinal area as above for active and passive 
movement; against pressure the movement was less than 10/90 
with increased pain. 

Throughout the range of motion testing the veteran had no 
muscle spasm.  He experienced more pain with repetitive 
motion than with a single motion.  He experienced muscle 
spasm when going from a seated to supine position and doing 
the reverse.  He experienced pain in the lumbosacral area 
when doing straight leg raising and other testing.  He did 
not experience sciatica at any time during the examination.  
His posture was grossly normal.  He walked somewhat rigidly 
but relaxed slightly the more he walked.  


The diagnoses were service-connected traumatic injury with 
bilateral sacroiliitis (worse on the left), sacralization of 
L5, pseudoarthrosis of L5-S1 (with active bone marrow 
turnover on bone scan), severe sclerosis and degenerative 
joint disease of L5-S1, with reported incidental bilateral 
sciatica worse on the left.  The veteran had no significant 
radiculopathy.  His sacroiliitis and L5-S1 pseudoarthrosis 
pain was constant.  The muscle spasm shown on examination was 
probably due to the bilateral sacroiliitis.  His deep tendon 
reflexes and bladder function were normal.  Sciatica was not 
demonstrated but if present it could be secondary to his 
service-connected disability.  His complaints, in 
relationship to the sacroiliitis, the sacralization of L5, 
and the pseudoarthrosis were consistent with the objective 
clinical findings.  The examiner opined that the veteran was 
incapacitated by his lumbosacral spine disabilities, and 
their complications, in that he could no longer obtain or 
maintain gainful employment.  

VA outpatient treatment records in June 2005 show that the 
veteran was referred for testing for complaints of low back 
pain and left lower extremity pain associated with numbness 
since a motor vehicle accident in 1994.  He also complained 
of subjective weakness in the left lower extremity associated 
with pain exacerbations.  Following injection into the L4-L5 
intervertebral disc, a positive discogram demonstrated severe 
pain consistent with the usual type of lower back pain the 
veteran experienced.  The control disc at L3-L4 showed 
minimal to mild pain following a similar injection.  A 
posterior annular tear was confirmed centrally at L4-L5.  
Bilateral sacroiliac joint degeneration with marked sclerosis 
along the lateral sacrum bilaterally was of uncertain 
etiology.  

The report of electromyography (EMG) testing in June 2005 
noted that a prior EMG in October 2004 showed normal 
findings.  The June 2005 EMG was an essentially normal study.  
There was no electrodiagnostic evidence for an acute or 
chronic lumbosacral radiculopathy of the left lower 
extremity.  There were no significant denervation signs seen 
in his lower extremity muscles tested.  


B.  Analysis

As noted above, during the pendency of the veteran's claim 
and appeal, changes were made to that portion of the Rating 
Schedule that addresses evaluation of intervertebral disc 
syndrome, effective September 23, 2002, and evaluation of 
disorders of the spine, effective September 26, 2003.  
Because the veteran's claim was filed before the regulatory 
changes occurred, he is entitled to consideration of both the 
old and revised regulations.  However, the retroactive reach 
of the revised regulation can be no earlier than the 
effective date of that change, and the Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  A review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In June 2001, the veteran requested a re-evaluation of the 
service-connected lumbar strain.  He was afforded a VA C&P 
examination of the spine in October 2001.  After review of VA 
outpatient treatment records and the examination report, the 
RO assigned a 40 percent disability for low back strain, L4-5 
disc bulge, effective in June 2001.  The veteran disagreed 
and initiated this appeal.  After review of additional VA 
outpatient treatment records and the report of an April 2005 
VA C&P examination, the RO assigned a 60 percent rating for 
sacroiliitis, sacralization of L5 with pseudoarthrosis and 
degenerative joint disease L5-S1 and degenerative disc 
disease L4-5, lumbosacral strain with L4-5 disc bulge, 
effective April 13, 2004.  

Thus, the veteran is now in receipt of a 60 percent 
evaluation under the old regulations, effective from April 
13, 2004.  Upon review of the record, the Board is of the 
opinion that an evaluation in excess of 60 percent is not 
warranted for the veteran's service-connected lumbosacral 
spine disorder since April 2004, under either the old or the 
revised regulations.

The veteran's low back disorder is rated at 60 percent 
disabling, which is the maximum evaluation under Diagnostic 
Code 5293 for invertebral disc syndrome under the regulations 
in effect prior to September 23, 2002.  The Board has 
considered all pertinent sections of 38 C.F.R. Parts 3 and 4, 
as required by the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In that regard, consideration has been 
given to whether any other applicable diagnostic code under 
the old regulations provides a basis for higher evaluation 
for the lumbar spine disability.  The 60 percent evaluation 
is greater than the maximum evaluation under Diagnostic Code 
5292 for severe limitation of motion of the lumbar spine, and 
is also greater than the maximum evaluation under DC 5295 for 
lumbosacral strain under the regulations in effect prior to 
September 26, 2003.  As there is no evidence that the 
veteran's spine is ankylosed, or has ever been fractured, 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (prior to 
Sept. 26, 2003) are not for application.  As the evaluation 
is at the maximum, consideration of functional loss due to 
pain is not required.  Johnston v. Brown, supra.

Diagnostic Code 5295 for lumbosacral strain was changed to DC 
5237 under the amended regulations, to be evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  As noted above, under the amended regulations, the 
thoracic spine is included with the lumbar spine for 
evaluation based on range of motion.  The normal range of 
motion for the thoracolumbar spine is:  flexion, zero to 90 
degrees; extension, zero to 30 degrees; left and right 
lateral flexion, zero to 30 degrees; and left and right 
rotation, zero to 30 degrees.  

Under the amended regulations, under Diagnostic Code 5293, 
effective September 23, 2002, and under Diagnostic Code 5243 
(previously DC 5293) effective September 26, 2003, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either by separate evaluations of its 
chronic orthopedic and neurologic manifestations; or on the 
total duration of incapacitating episodes over the past 12 
months, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine in the revised regulations, the veteran's current 
60 percent evaluation is greater than the evaluations based 
on limitation of motion of the lumbar spine, that include 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  The 
only higher evaluation is a 100 percent evaluation for which 
the objective criteria provide there must be unfavorable 
ankylosis of the entire spine which is not shown by the 
evidence of record.  

In addition, the evidence of record does not show any 
associated objective neurologic abnormalities such that a 
separate rating under an appropriate diagnostic code is 
warranted as provided for in a note to the revised regulation 
for intervertebral disc syndrome effective in September 2002 
or the General Rating Formula for Diseases and Injuries of 
the Spine.  At the April 2005 VA examination the veteran had 
no significant radiculopathy.  His deep tendon reflexes and 
bladder function were normal.  In addition, the evidence of 
record shows that EMG testing in October 2004 and June 2005 
was normal.  The June 2005 examiner noted that the EMG 
testing found no electrodiagnostic evidence for an acute or 
chronic lumbosacral radiculopathy of the left lower 
extremity.  

The veteran currently has a 60 percent evaluation under the 
old regulations for intervertebral disc syndrome.  As 
provided in the amended regulations, under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the maximum evaluation is 60 percent.  In fact, the 
evidence of record does not show that the veteran has had 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months such that a 60 percent 
evaluation would be warranted under the amended regulations.  

The revised criteria may not be applied earlier than their 
effective date, and based on the evidence of record there are 
simply no manifestations that could offer the potential for 
an evaluation greater than 60 percent under the revised 
criteria.  

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting an 
evaluation in excess of 60 percent for the veteran's 
lumbosacral spine disability under the old or revised 
regulations.

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7-2003, supra.  In 
any future claims and adjudications, the RO will apply only 
the amended rating criteria, and will consider evidence 
developed after the present claim.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his lumbosacral spine disorder.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  The schedular rating 
criteria are adequate for evaluating this case.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
service-connected sacroiliitis, sacralization of L5 with 
pseudoarthrosis and degenerative joint disease L5-S1 and 
degenerative disc disease L4-5, lumbosacral strain with L4-5 
disc bulge, is denied.  




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


